The . , , , , . ! ' lor decided in this case that although certain agreements in restiaint of trade are void as being against public policy, yet a man engaged in a particular trade or business, may agree tQ relinquish the same to another, and may covenant not .to •carry ori the same trade or business in such a manper as to interfere with the business or profits of the person to whom he has sold out. .
That although the policy of the, law wiil not permit a .general restraint of trade, yet a trader may sell a secret of business, and restrain himself generally from using that secret.
Decree appealed from affirmed with costs.